

116 HR 816 IH: Officer Sean Collier Campus Police Recognition Act of 2019
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 816IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mr. King of New York (for himself, Mr. Moulton, Mr. Neal, Mr. Lynch, Mr. Bacon, Mr. Krishnamoorthi, Mr. Keating, Mr. Kennedy, Ms. Clark of Massachusetts, Mr. Cohen, and Mr. Cole) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to provide death benefits for
			 campus police officers.
	
 1.Short titleThis Act may be cited as the Officer Sean Collier Campus Police Recognition Act of 2019. 2.Death benefits for campus police officersSection 1204 of part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10284) is amended—
 (1)by redesignating paragraphs (1) through (9) as paragraphs (2) through (10), respectively; (2)by inserting the following before paragraph (2) (as so redesignated):
				
 (1)campus police officer means a police officer— (A)who is authorized to enforce the criminal laws (including the authorization to make arrests); and
 (B)who is employed by an institution of higher education (as such term is defined in section 101 of the Higher Education Act of 1965), including a police or similar department operated by such institution;; and 
 (3)in paragraph (10) (as so redesignated)— (A)in subparagraph (C)(ii), by striking or at the end;
 (B)in subparagraph (D), by striking the period at the end and inserting ; or ; and (C)by inserting after subparagraph (D) the following:
					
 (E)a campus police officer..  3.Effective dateThe amendments made by this Act shall apply with respect to a personal injury sustained in the line of duty by a campus police officer occurring on or after April 15, 2013.
		